                                                          USDC-SDNY
                                                          DOCUMENT
UNITED STATES DISTRICT COURT
                                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             DOC#:
                                                          DATE FILED= 1)- /     1 {r 1
 COZEN O'CONNOR,

                             Plaintiff,
                                                             No. 19-CV-6765 (RA)
                        V.
                                                                    ORDER
 USAC AIRWAYS 691 LLC,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The initial status conference scheduled for Wednesday, December 11, 2019 is hereby

adjourned to Thursday, December 12, 2019 at 2:15 p.m.

SO ORDERED.

Dated:     December 9, 2019
           New York, New York

                                                 Ronnie A b ~
                                                 United States District Judge
